t c memo united_states tax_court carlos a and ana maria senra petitioners v commissioner of internal revenue respondent docket no filed date p-h owned dollar_figure percent of keys granite a c_corporation and percent of keys holdings a limited_liability_company that was treated as a disregarded_entity for tax purposes keys holdings rented property to keys granite on their and tax returns ps reported losses from keys holdings’ rental_activity and offset those losses against wages they received from keys granite r disallowed the losses pursuant to sec_469 i r c ps contend their activities in keys granite and p- h’s activity in keys holdings constitute an appropriate economic unit that may be treated as a single activity for purposes of measuring gain and loss under sec_469 i r c held because keys granite is a c_corporation subject_to sec_469 ps may group their activities in keys granite with p-h’s activities in keys holdings but only for purposes of determining whether the taxpayer p-h materially or significantly participates in p-h’s activities in keys holdings sec_1 d ii income_tax regs emphasis added because in this case p-h’s activities in keys holdings are passive even if he materially participated in them the regulation precludes grouping these activities with ps’ activities in keys granite for purposes of offsetting the passive losses from keys holdings against ps’ nonpassive wage income from keys granite sec_469 i r c robert l trescott and joshua e schoen for petitioners justin l campolieta for respondent memorandum opinion chabot judge respondent determined deficiencies in federal individual income taxes against petitioners as follows year deficiency dollar_figure big_number the issue for decision is whether petitioners are permitted to group their activities in a c_corporation with petitioner husband’s activities in a disregarded_entity to form an appropriate economic unit that may be treated as a single activity for purposes of measuring gain and loss under sec_469 1unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the years in issue continued background the instant case was submitted fully stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioners resided in florida during and petitioner carlos senra hereinafter sometimes referred to as carlos was an 75-percent shareholder of keys granite inc hereinafter sometimes referred to as keys granite a c_corporation carlos also served as president of keys granite in and during these years carlos and petitioner ana maria senra hereinafter sometimes referred to as ana maria were employees of keys granite they received and reported on their tax returns wages from keys granite as shown in table continued petitioners do not dispute the correctness of the deficiency amounts if we hold for respondent on the issue for decision 2the instant case was filed as a small_tax_case under sec_7463 before the case was submitted petitioners filed a motion to remove the case from small_tax_case status respondent stated no objection and the court granted the motion accordingly the instant case was submitted and has been treated as a regular case 3the record does not show who owned the remaining dollar_figure percent of keys granite this does not appear to affect the results or analyses table amounts year carlos ana maria dollar_figure dollar_figure big_number big_number during these years keys granite was solely in the business of the retail_sale of granite and marble also during and carlos owned percent of keys holdings and investments co lc hereinafter sometimes referred to as keys holdings a single-member limited_liability_company a disregarded_entity for federal_income_tax purposes petitioners reported all of keys holdings’ income and expenses on schedule c profit or loss from business of their and tax returns during these years keys holdings’ only tangible business asset was a warehouse in miami florida and a tract of land on which the warehouse was situated hereinafter sometimes collectively referred to as the miami property during these years keys holdings rented the miami property solely to keys granite this rental_activity was keys holdings’ only business activity and keys granite used the miami property solely as a place to store its inventory and as a showroom where its potential customers could view that inventory during these years keys granite paid rent to keys holdings for_the_use_of the miami property keys holdings was engaged in a rental_activity within the meaning of sec_469 see infra note table shows the keys holdings income expenses and net losses petitioners reported on the schedule c of their and tax returns table income dollar_figure dollar_figure expenses big_number big_number net_loss big_number big_number all of the income shown in table for both years was rental income paid_by keys granite to keys holdings with respect to keys granite’s rental of the miami property discussion4 parties’ contentions respondent does not dispute the correctness of the numbers on petitioners’ schedules c nor keys holdings’ status as a disregarded_entity see supra table petitioners do not contend keys holdings’ losses are deductible against any income other than petitioners’ compensation income from keys granite see supra table both sides deal only with the application of sec_7491 relating to burden_of_proof was not drawn into issue by either side accordingly the burden_of_proof remains on petitioners see rule a also the parties’ presentation of the instant case fully stipulated does not change the burden_of_proof or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure sec_469 to the instant case and so will we see 46_tc_214 n petitioners contend the activities conducted by keys granite and the activities conducted by keys holdings are related activities these activities constitute an appropriate economic unit and therefore a single activity and carlos’s ownership of both of these activities results in carlos’s being permitted to net his keys holdings losses against his and ana maria’s keys granite wages respondent contends the losses of keys holdings result from a rental_activity which is a passive_activity and so these losses can be deducted only against passive_income petitioners did not have any passive_income other than the rental receipts of keys holdings and so petitioners are not permitted to net the keys holdings losses against carlos’s wages or any other income of petitioners both sides direct our attention to sec_1_469-4 income_tax regs respondent contends sec_1_469-4 income_tax regs permits the grouping of a c corporation’s activities with another activity of the taxpayer but only for purposes of determining whether the taxpayers materially or significantly participates in the other activity respondent contends that because keys holdings is a rental_activity which is per se a passive_activity regardless of the extent of carlos’s participation it follows that the regulation’s limited material_participation exception does not apply and so all that remains is the regulation’s prohibition on the grouping of keys granite’s activities with the activities of keys holdings for any other purpose under sec_469 petitioners contend that the prohibitions of sec_1_469-4 income_tax regs apply only to the grouping of unrelated activities and that related activities that constitute an appropriate economic unit may be grouped so as to consider such grouped activities as a single activity under sec_1_469-4 income_tax regs we agree with respondent’s conclusion and much of respondent’s analysis the statutory framework in general section provides that losses from passive sec_469 provides in pertinent part as follows sec_469 passive_activity_losses and credits limited a disallowance -- in general --if for any taxable_year the taxpayer is described in paragraph neither-- a the passive_activity_loss nor b the passive_activity_credit for the taxable_year shall be allowed persons described --the following are described in this paragraph continued continued a any individual estate_or_trust b any closely_held_c_corporation and c any personal_service_corporation c passive_activity defined --for purposes of this section-- in general --the term passive_activity means any activity-- a which involves the conduct of any trade_or_business and b in which the taxpayer does not materially participate passive_activity includes any rental_activity --except as provided in paragraph the term passive_activity includes any rental_activity material_participation not required for paragraphs and --paragraphs and shall be applied without regard to whether or not the taxpayer materially participates in the activity d passive_activity_loss and credit defined --for purposes of this section-- passive_activity_loss --the term passive_activity_loss means the amount if any by which-- a the aggregate losses from all passive activities for the taxable_year exceed continued activities for a year may offset only income from passive activities for that year losses so disallowed may be carried continued b the aggregate income from all passive activities for such year j other definitions and special rules --for purposes of this section-- rental_activity --the term rental_activity means any activity where payments are principally for_the_use_of tangible_property l regulations --the secretary shall prescribe such regulations as may be necessary or appropriate to carry out provisions of this section including regulations-- which specify what constitutes an activity material_participation or active_participation for purposes of this section which provide that certain items of gross_income will not be taken into account in determining income or loss from any activity and the treatment of expenses allocable to such income requiring net_income or gain from a limited_partnership or other passive_activity to be treated as not from a passive_activity which provide for the determination of the allocation of interest_expense for purposes of this section and which deal with changes in marital status and changes between joint returns and separate returns over to later years the term passive_activity is broadly defined in sec_469 as any activity involving the conduct_of_a_trade_or_business and in which the taxpayer does not materially participate but rental activities are passive regardless of whether the taxpayer materially participates sec_469 sec_469 provides that for purposes of sec_469 any activity where payments are principally for_the_use_of tangible_property is a rental_activity the parties have stipulated--and we have found--that during and keys holdings was engaged in a rental_activity within the meaning of sec_469 it is clear from the record herein and neither side suggests the contrary that all of keys holdings’ losses in and were from a rental_activity and thus by operation of the statute were losses from passive activities the treasury regulations the statute sec_469 requires the secretary see sec_7701 to prescribe regulations dealing with certain matters presumably in addition to the general authorization granted in sec_7805 in the instant case both sides rely on the relevant treasury regulations no question is raised as to the extent to which deference is due to these regulations or as to whether these regulations are authorized by sec_7805 or by sec_469 see t d 1994_2_cb_81 sec_1_469-4 income_tax regs provides rules for grouping a taxpayer’s activities for purposes of applying sec_469 under paragraph c of this regulation activities may sec_1_469-4 income_tax regs provides in pertinent part as follows sec_1_469-4 definition of activity -- a scope and purpose --this section sets forth the rules for grouping a taxpayer’s trade_or_business activities and rental activities for purposes of applying the passive_activity_loss and credit limitation rules of sec_469 a taxpayer’s activities include those conducted through c corporations that are subject_to sec_469 s_corporations and partnerships c general rules for grouping activities -- appropriate economic unit --one or more trade_or_business activities or rental activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 facts_and_circumstances_test --except as otherwise provided in this section whether activities constitute an appropriate economic unit and therefore may be treated as a single activity depends upon all the relevant facts and circumstances d limitation on grouping certain activities -- the grouping of activities under this section is subject_to the following limitations grouping rental activities with other continued continued trade_or_business activities -- i rule --a rental_activity may not be grouped with a trade_or_business activity unless the activities being grouped together constitute an appropriate economic unit under paragraph c of this section and-- insubstantial in relation to the trade_or_business activity a the rental_activity is b the trade_or_business activity is insubstantial in relation to the rental_activity or c each owner of the trade_or_business activity has the same proportionate ownership_interest in the rental_activity in which case the portion of the rental_activity that involves the rental of items of property for use in the trade_or_business activity may be grouped with the trade_or_business activity ii examples --the following examples illustrate the application of paragraph d i of this section example i h and w are married and file a joint_return h is the sole shareholder of an s_corporation that conducts a grocery store trade_or_business activity w is the sole shareholder of an s_corporation that owns and rents out a building part of the building is rented to h’s grocery store trade_or_business activity the grocery store rental the grocery store rental and the grocery store trade_or_business are not insubstantial in relation to each other ii because they file a joint_return h and w are treated as one taxpayer for purposes of sec_469 see sec_1_469-1t therefore the sole owner of the trade_or_business activity taxpayer h-w is also the sole owner of the rental_activity consequently each owner of the trade_or_business activity has the same proportionate ownership_interest in the rental_activity accordingly the grocery store continued be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 the remainder of paragraph c provides rules for determining whether activities constitute an appropriate economic unit paragraph d of this regulation provides limitations on the grouping of activities under this section of the regulations one of these limitations specified in paragraph d ii of this regulation is-- continued rental and the grocery store trade_or_business activity may be grouped together under paragraph d i of this section into a single trade_or_business activity if the grouping is appropriate under paragraph c of this section activities conducted through sec_469 entities -- i in general --a c_corporation subject_to sec_469 an s_corporation or a partnership a sec_469 entity must group its activities under the rules of this section once the sec_469 entity groups its activities a shareholder or partner may group those activities with each other with activities conducted directly by the shareholder or partner and with activities conducted through other sec_469 entities in accordance with the rules of this section a shareholder or partner may not treat activities grouped together by a sec_469 entity as separate activities ii cross reference --an activity that a taxpayer conducts through a c_corporation subject_to sec_469 may be grouped with another activity of the taxpayer but only for purposes of determining whether the taxpayer materially or significantly participates in the other activity an activity that a taxpayer conducts through a c_corporation subject_to sec_469 may be grouped with another activity of the taxpayer but only for purposes of determining whether the taxpayer materially or significantly participates in the other activity emphasis added application to the instant case during the years in issue keys granite a c_corporation subject_to sec_469 was solely in the business of the retail_sale of granite and marble the parties stipulated and we have found that during the years in issue keys holdings was owned percent by carlos and was engaged in a rental_activity within the meaning of sec_469 sec_469 applies to any closely_held_c_corporation sec_469 sec_469 defines closely_held_c_corporation by directing us to sec_465 which in turn directs us to the stock ownership requirement of paragraph of sec_542 that requirement is met as to a corporation if at any time during the last half of the taxable_year more than percent in value of its the corporation’s outstanding_stock is owned directly or indirectly by or for not more than individuals the parties stipulated and we have found that during the years in issue carlos was an 75-percent shareholder of keys granite consequently the stock ownership requirement of sec_542 has been met as to keys granite for the years in issue thus for these years keys granite was subject_to sec_469 this analysis may seem like a minicruise with many ports of call but the result of the cruise is clear and the reason for the result of the cruise becomes apparent when we apply the regulations infra for discussions of the advantages and disadvantages of such statutory drafting devices see eg dickerson the fundamentals of legal drafting hirsch drafting federal_law sec dollar_figure 3d ed to determine whether sec_469 limits a taxpayer’s deductions in real-world settings one generally must consider the parameters of the activities that the taxpayer has engaged in the ground rules for setting parameters are found in sec_1_469-4 income_tax regs paragraph c of which focuses on appropriate economic unit petitioners make an appealing argument that keys granite and keys holdings constitute an appropriate economic unit within these ground rules but in the instant case we need not and we do not decide whether the two keys fit into one lock under paragraph c this is because paragraph d ii of this regulation presents an impassible barrier to petitioners’ paragraph c contention because keys granite is a c_corporation subject_to sec_469 see the detailed analysis supra note petitioners’ activities conducted through keys granite may be grouped with carlos’s activities conducted through keys holdings but only for the purpose of determining whether carlos materially or significantly participated in the keys holdings activities sec_469 provides that any rental_activity the parties stipulated that keys holdings was engaged in a rental_activity is a passive_activity except as provided in paragraph under sec_469 it would be relevant to determine whether carlos materially or significantly participated in the keys holdings activities but petitioners do not contend that sec_469 applies petitioners have not directed our attention to and we have not found any other provision relevant to the instant case to which the material or significant participation provision could apply consequently it appears that the restriction of sec_1_469-4 income_tax regs precludes petitioners from grouping the keys holdings activities with the keys granite activities for purposes of sec_469 in the instant case we are then left with sec_469 mandating that keys holdings’ passive losses are not deductible against petitioners’ income from nonpassive sources this requires us to hold for respondent see supra note petitioners’ arguments a petitioners’ interpretation of the regulations section petitioners contend that because their activities satisfy the facts_and_circumstances_test of sec_1_469-4 income_tax regs their activities in keys granite and carlos’s activities in keys holdings constitute an appropriate economic unit and thus are entitled to treatment as a single activity for purposes of measuring gain and loss under sec_469 petitioners further contend that the but only for restriction in sec_1_469-4 income_tax regs applies only to the grouping of unrelated activities not to activities that constitute an appropriate economic unit and are thus treated as a single activity paragraph d of the regulation is not so limited paragraph c of the regulation provides the authority for grouping activities the opening language of paragraph d of the regulation states the grouping of activities under this section ie all of sec_1_469-4 income_tax regs including of course paragraph c thereof is subject_to the following limitations the limitation of paragraph d ii of the regulation by its terms applies to all groupings under paragraph c we have no reason to believe the regulation does not mean what it plainly states 8in the instant case we have not been directed to and we have not found any legislative history--or regulatory equivalent--suggesting that we should give other than a plain meaning effect to the but only for language of par d ii for completeness we present the only history we have found on this matter the preamble to t d 1994_2_cb_81 which states as follows a commentator requested clarification on whether activities conducted through a c_corporation may be grouped with activities not conducted through the c_corporation the final regulations clarify that in determining whether a taxpayer materially or significantly participates in an activity a taxpayer may group that activity with activities conducted through c corporations that are subject_to sec_469 that is personal service and closely held c corporations continued accordingly we reject petitioners’ contention that paragraph d ii does not apply to activities that constitute an appropriate economic unit b petitioners’ hypothetical petitioners also argue that even though the parties have stipulated the losses were from a rental_activity that would not cause them to be disallowed had the miami property been owned directly by keys granite instead of being owned by a disregarded single member llc they assert that holdings’ legal existence vs keys granite owning the warehouse directly is for asset protection and not for any_tax motivation purposes petitioners base their argument on a hypothetical scenario involving an ownership structure that is meaningfully different from the facts in the instant case keys granite did not own the miami property moreover carlos had substantial control_over his business affairs carlos owned dollar_figure percent of keys granite and served as its president at the same time as his wholly owned limited_liability_company rented the miami property to keys granite in essence carlos sat on both sides of the table in the rental agreement between keys granite and keys holdings substantially controlling the terms of the lease and the amount of the rent continued this explanation is consistent with our reading of the regulation absent proof that the form of the transaction does not properly represent its substance we will not relieve a party from the tax consequences of the form in which he or she appears to have molded a transaction 429_us_569 417_us_134 while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 73_tc_946 affd without published opinion 672_f2d_924 9th cir petitioners’ hypothetical does not apply to the instant case and their argument in this regard is without merit c petitioners’ argument regarding their wages from keys granite petitioners maintain that if we were to agree with their economic unit analysis then the keys holdings losses should be netted against their keys granite wages because those wages were really the income of keys granite when asked to explain that point petitioners stated had the taxpayers’ two entities been parent subsidiary c corporations the losses of keys holdings would have been netted against the income of keys granite by filing a consolidated_income_tax_return sec_1502 the taxpayers’ wages reported on their form w2 would have been reduced the fact that keys holdings is a disregarded_entity should not change the result again petitioners seek a tax treatment that is inconsistent with the structure that carlos created for his business dealings petitioners received wages from keys granite and according to sec_469 wages are not passive_income as we previously discussed petitioners are bound by the structure carlos created b petitioners’ hypothetical and petitioners’ losses from keys holdings constituted a passive_activity_loss a petitioners’ interpretation of the regulations section under sec_469 petitioners may not offset their passive losses against their nonpassive_income d caselaw both sides direct our attention to kessler v commissioner tcmemo_2003_185 respondent tells us the facts in this case are similar to those presented in kessler petitioners counter that the small factual differences between the two cases are sufficient to cause kessler to lack the precedent setting the respondent draws in kessler we held that the activity we 9we note that the amounts set forth supra table are reported on the wages salaries tips etc lines of petitioners’ tax returns and not on the dividends lines petitioners do not seek to recharacterize the status of these amounts on their tax returns the record in the instant case does not indicate any dispute between respondent and keys granite as to whether these amounts are deductible compensation or nondeductible distributions of profits see 46_tc_214 n were examining was not excepted from the definition of a rental_activity and so the taxpayer could not offset the income and losses in our kessler opinion we stated that because of the but only for language in sec_1_469-4 income_tax regs the attribution rule ie the rule under which the corporation’s activities could be attributable to the corporation’s owner could not apply so as to permit the corporation’s owner to offset the income and losses see kessler v commissioner tcmemo_2003_185 85_tcm_1543 ria t c memo par our focus in the instant case on the effect of the but only for language in sec_1_469-4 income_tax regs is consistent with what we did in kessler petitioners contend that 186_fsupp2d_1123 d or supports their position because in gregg the district_court allowed a-- grouping a c_corporation with a limited_liability_company for material_participation purposes even when the two activities existed entirely independently of each other and the activities did not occur simultaneously in gregg the activities were not an appropriate economic unit and did not constitute a single activity respondent rejoins as follows in their brief petitioners attempt to distinguish gregg on the grounds that the activities in gregg were not an appropriate economic unit and did not constitute a single activity see petitioners’ brief at p petitioners are incorrect in gregg the court specifically held that the taxpayer could group his activities in the c_corporation and the llc as a single activity for determining whether he materially participated in the activities of the llc in tax_year gregg v united_states f_supp 2d pincite emphasis added thus the activities were considered a single activity but only for a single purpose determining participation gregg involved a taxpayer who created networks of health care professionals for use by insurance_companies the taxpayer initially did business through ethix--a c_corporation he later sold ethix and formed cadaja--a limited_liability_company that was in a substantially_similar business to prevail the taxpayer in gregg needed to show that he materially participated in cadaja so the district_court considered whether he was able to do so under sec_1_469-4 income_tax regs citing sec_1_469-4 income_tax regs the district_court allowed grouping but only for purposes of determining whether the taxpayer materially participates in the other activity gregg v united_states f_supp 2d pincite emphasis added the district_court concluded on the facts in gregg that the taxpayer should be treated as having materially participated in cadaja as a result the taxpayer’s activities in cadaja were not defined as passive the district_court concluded that in those circumstances ethix and cadaja constituted an appropriate economic unit for purposes of the rules of sec_1_469-4 income_tax regs petitioners contend that they have a stronger appropriate economic unit argument than did the taxpayer in gregg but they overlook the fact that carlos’s activities in keys holdings would be passive even if carlos were to have actively participated in keys holdings consequently we are left in the instant case with a passive_activity and a nonpassive activity and the regulation’s prohibition on combining the two thus the district court’s application in gregg of sec_1_469-4 income_tax regs is consistent with our analysis in the instant case and does not advance petitioners’ argument holding we hold for respondent petitioners may not group their activities in keys granite with carlos’s activity in keys holdings to form an appropriate economic unit that may be treated as a single activity for purposes of measuring gain and loss under sec_469 in light of the foregoing decision will be entered for respondent
